DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-5, 9-17, 21, and 22 and the cancellation of claims 6-8, 18-20, and 23 filed August 18, 2022.
Claim Objections
Claims 1, 16, and 17 are objected to because of the following informalities:  
In regards to claim 1, line 16, the word “and” after the phase “of the guide slot” should be removed, in line 18, the word “and” should be inserted after the phrase “in the curved section,” in lines 21 and 22, the phrase “the other of the guide pins is spaced-apart” should be changed to “the one of the guide pins is spaced-apart,” and in line 22, the phrase “a direction normal” should be changed to “a direction approximately normal.”
In regards to claim 16, line 18, the phrase “extending normal” should be changed to “extending approximately normal” since the specification and drawings do not provide support for the release section to be exactly normal to the restoring force of the spring, in line 28, the word “and” after the phrase “parallel to one another” should be removed, in line 29, the word “and” should be inserted after the phrase “a tension spring,” in lines 32 and 33, the phrase “the other of the guide pins is spaced-apart” should be changed to “the one of the guide pins is spaced-apart,” and in line 33, the phrase “a direction normal” should be changed to “a direction approximately normal.”
In regards to claim 17, line 14, the word “and” after the phrase “of the guide slot” should be removed, in line 16, the word “and” should be inserted after the phrase “in the curved section,” in lines 19 and 20, the phrase “the other of the guide pins is spaced-apart” should be changed to “the one of the guide pins is spaced-apart,” and in line 20, the phrase “a direction normal” should be changed to “a direction approximately normal.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 21-23, it is unclear how the “other” of the guide pins, i.e. pin 12, is located in the curved section and is also spaced-apart from the closing section in a direction normal to a length of the closing section.  It is understood from the specification and Figure 1 that the “one” guide pin, i.e. pin 13, is the guide pin that is spaced-apart from the closing section when the “other” guide pin 12 is located in the curved section when the latch is in the release position and will be examined as such.  Furthermore, the specification and drawings do not provide support for the other guide pin to be spaced-apart from the closing section in a direction exactly normal or the release section to be exactly normal to a length of the closing section, as suggested by the phase “a direction normal.”  For examination purposes, the claim will be examined as reciting that the direction is “approximately normal” to a length of the closing section.  See claim objections above.
In regards to claim 16, lines 18 and 19, the specification and drawings do not provide support for the release section extending exactly normal to the restoring force of the spring, as suggested by the phrase “extending normal.”  For examination purposes, the claim will be examined as reciting that the release section extends approximately normal to the restoring force of the spring.  See claim objection above.
In regards to claim 16, lines 32-34, it is unclear how the “other” of the guide pins, i.e. pin 12, is located in the curved section and is also spaced-apart from the closing section in a direction normal to a length of the closing section.  It is understood from the specification and Figure 1 that the “one” guide pin, i.e. pin 13, is the guide pin that is spaced-apart from the closing section when the “other” guide pin 12 is located in the curved section when the latch is in the release position and will be examined as such.  See claim objections above.
In regards to claim 17, lines 19-21, it is unclear how the “other” of the guide pins, i.e. pin 12, is located in the curved section and is also spaced-apart from the closing section in a direction normal to a length of the closing section.  It is understood from the specification and Figure 1 that the “one” guide pin, i.e. pin 13, is the guide pin that is spaced-apart from the closing section when the “other” guide pin 12 is located in the curved section when the latch is in the release position and will be examined as such.  Furthermore, the specification and drawings do not provide support for the other guide pin to be spaced-apart from the closing section in a direction exactly normal or the release section to be exactly normal to a length of the closing section, as suggested by the phase “a direction normal.”  For examination purposes, the claim will be examined as reciting that the direction is “approximately normal” to a length of the closing section.  See claim objections above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JP 2008163704 A).
In regards to claim 17, Goto discloses a closing assembly for a motor vehicle, comprising: a guide slot 2, a latch 3 moveable relative to the guide slot between a release position (Figure 2) and a closed position (Figure 4), a locking bolt 5 configured to engage the latch, and a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is in section 2-1 of the guide slot, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 below of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section (see Figure 4 below) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4), a release section (see Figure 4 below) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 4 below, with the curved section having at least a portion that is curved) connecting the closing section and the release section, wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), and wherein, when the latch is in the release position, one of the guide pins 3b is in the release section (see Figure 2 below) and the other of the guide pins 3a is in the curved section (see Figure 2 below), wherein the closing section has a straight configuration (Figure 4) and the curved section substantially follows an along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 4 below), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).  The examiner would like to note that the phrase “for a motor vehicle” is an intended use recitation.

    PNG
    media_image1.png
    744
    1092
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    592
    869
    media_image2.png
    Greyscale

13.	Claim(s) 17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al. (US Pub. No. 2009/0273129 A1).
14.	In regards to claim 17, Zimmer et al. discloses a closing assembly for a motor vehicle, comprising: a guide slot 31 (Figure 2), a latch 101 moveable relative to the guide slot between a release position (Figures 1 and 2) and a closed position (Figure 3), a locking bolt O configured to engage the latch, and a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 2 below of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 2) and includes a closing section (see Figure 2 below) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figure 1-3), a release section (see Figure 2 below) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 2 below, with the curved section having at least a portion that is curved) connecting the closing section and the release section, wherein the latch includes two guide pins (see Figure 2 below) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), and wherein, when the latch is in the release position, one of the guide pins is in the release section (see Figure 2 below) and the other of the guide pins is in the curved section (see Figure 2 below), wherein the closing section has a straight configuration (Figure 2) and the curved section substantially follows an arc along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 2 below), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced-apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).  The examiner would like to note that the phrase “for a motor vehicle” is an intended use recitation.

    PNG
    media_image3.png
    457
    1129
    media_image3.png
    Greyscale

15.	In regards to claim 22, Zimmer et al. discloses at least one damping unit 41 that is connected to the latch on a side of the guide slot opposite to the spring (Figure 2).
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claims 1-5, 9-11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Boehm et al. (DE 102011115419 A1).
19.	In regards to claim 1, Goto discloses a component, comprising: an immovable body component B; a moveable body component or sliding door A configured to move relative to the immovable body component (Figure 1); and a closing assembly including a locking bolt 5-1 configured to engage a latch 3 moveable relative to a guide slot 2 between a release position (Figure 2) and a closed position (Figure 4), wherein the closing assembly includes a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is in section 2-1 of the guide slot, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 on Page 7 of the current Office Action of the guide slot when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section (see Figure 4 on Page 7 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4), a release section (see Figure 4 on Page 7 of the current Office Action) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 4 on Page 7 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), and wherein, when the latch is in the release position, one of the guide pins 3b is in the release section (see Figure 2 on Page 7 of the current Office Action) and the other of the guide pins 3a is in the curved section (see Figure 2 on Page 7 of the current Office Action), wherein the closing section has a straight configuration (Figure 4) and the curved section substantially follows an arc along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 4 on Page 7 of the current Office Action), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced-apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).  Goto fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Goto on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Goto.
20.	In regards to claim 2, Goto discloses that the closing assembly includes a closing unit (components within casing 1) including the latch, guide slot, and spring.
21.	In regards to claim 3, Goto discloses that the closing unit further includes at least one damping unit 4-2 connected to the latch.
22.	In regards to claim 4, Goto discloses that the at least one damping unit is configured to apply a variable damping force to the latch (the damping force varies as the latch moves from the release position to the closed position).
23.	In regards to claim 5, Goto discloses that the closing assembly includes a closing element 5 including the locking bolt.
24.	In regards to claim 9, Goto discloses that the guide pins are spaced apart from one another and extend parallel to one another (Figure 4).
25.	In regards to claim 10, Goto discloses that the spring is a tension spring (Figures 2-4).
26.	In regards to claim 11, Goto in view of Boehm et al. teaches that the closing assembly includes a closing unit (components within casing 1 of Goto) including the latch, guide slot, and spring, and the closing unit is mounted to a B pillar of the motor vehicle (Boehm et al. teaches locating a closing unit on an immovable component 17 of the vehicle, such that the closing unit is mounted either directly or indirectly to the inherent B pillar of the vehicle, and the closing unit of Goto is capable of being located on the immovable component to cooperate with the closing assembly located on the moveable body component, since the closing unit and closing assembly would cooperate in the same manner, see Paragraph 33 of the English Translation of Goto).
27.	In regards to claim 15, Goto discloses that the moveable body component is a body closure (Figure 1).
28.	In regards to claim 16, Goto discloses a component, comprising: an immovable body component B; a moveable body component or sliding door A configured to move relative to the immovable body component (Figure 1); and a closing assembly including a locking bolt 5-1 configured to engage a latch 3 moveable relative to a guide slot 2 between a release position (Figure 2) and a closed position (Figure 4), wherein the closing assembly includes a spring 4-1 exerting a restoring force urging the latch in the direction of the closed position (Paragraph 44 of the English Translation), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch is the closing section shown in Figure 4 on Page 7 of the current Office Action, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section shown in Figure 4 on Page 7 of the current Office Action when the latch is in the release position), wherein the closing assembly includes a closing unit (components within casing 1) including the latch, guide slot, and spring, wherein the closing unit is mounted to the moveable body component (Figure 2), wherein the closing assembly includes a closing element 5 including the locking bolt, wherein the closing element is mounted to the immovable body component (Figure 2), wherein the guide slot is substantially L-shaped (Figure 4) and includes a closing section (see Figure 4 on Page 7 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 2-4), a release section (see Figure 4 on Page 7 of the current Office Action) extending approximately normal to the restoring force of the spring (at least a portion of the release section extending approximately normal to the restoring force), and a curved section (see Figure 4 on Page 7 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins 3a and 3b configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 4), wherein when the latch is in the release position, one of the guide pins is in the release section and the other of the guide pins is in the curved section (Figure 2), wherein the guide pins are spaced apart from one another and extend parallel to one another (Figure 4), wherein the spring is a tension spring (Figures 2-4), and wherein the closing section has a straight configuration (Figure 4) and the curved section substantially follows an arc along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 4 on Page 7 of the current Office Action), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced-apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).
Goto fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Goto on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Goto.
29.	Claims 1-5, 9-11, 15, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US Pub. No. 2009/0273129 A1) in view of Boehm et al. (DE 102011115419 A1).
30.	In regards to claim 1, Zimmer et al. discloses a component, comprising: an immovable body component (furniture piece on which device 10 is located, Paragraph 11); a moveable body component or sliding door (Paragraph 11) configured to move relative to the immovable body component; and a closing assembly including a locking bolt O configured to engage a latch 101 moveable relative to a guide slot 31 between a release position (Figures 1 and 2) and a closed position (Figure 3), wherein the closing assembly includes a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section of the guide slot shown in Figure 2 on Page 9 of the current Office Action when the latch is in the release position), wherein the guide slot is substantially L-shaped (Figure 2) and includes a closing section (see Figure 2 on Page 9 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 1-3), a release section (see Figure 2 on Page 9 of the current Office Action) extending normal to the restoring force of the spring (at least a portion of the release section extending normal to the restoring force), and a curved section (see Figure 2 on Page 9 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins (see Figure 2 on Page 9 of the current Office Action) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), wherein, when the latch is in the release position, one of the guide pins is in the release section (see Figure 2 on Page 9 of the current Office Action) and the other of the guide pins is in the curved section (see Figure 2 on Page 9 of the current Office Action), and wherein the closing section has a straight configuration (Figure 2) and the curved section substantially follows an arc along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 2 on Page 9 of the current Office Action), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced-apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).  Zimmer et al. fails to specify that the device is utilized on a motor vehicle.  Bayram et al. teaches the use of a similar device on a sliding door of a vehicle (Page 1, lines 5-10 and Page 3, lines 1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Zimmer et al. on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Zimmer et al.
31.	In regards to claim 2, Zimmer et al. discloses that the closing assembly includes a closing unit (components of device 10, Figures 1-3) including the latch, guide slot, and spring.
32.	In regards to claim 3, Zimmer et al. discloses that the closing unit further includes at least one damping unit 41 connected to the latch.
33.	In regards to claim 4, Zimmer et al. discloses that the at least one damping unit is configured to apply a variable damping force to the latch (the damping force varies as the latch moves from the release position to the closed position).
34.	In regards to claim 5, Zimmer et al. discloses that the closing assembly includes a closing element (body of locking bolt).
35.	In regards to claim 9, Zimmer et al. discloses that the guide pins are spaced apart from one another and extend parallel to one another (Figures 2 and 3).
36.	In regards to claim 10, Zimmer et al. discloses that the spring is a tension spring (Figures 1-3).
37.	In regards to claim 11, Zimmer et al. in view of Boehm et al. teaches that the closing assembly includes a closing unit (components of device 10, Figures 1-3 of Zimmer et al.) including the latch, guide slot, and spring, and the closing unit is mounted to a B pillar of the motor vehicle (Boehm et al. teaches locating a closing unit on an immovable component 17 of the vehicle, such that the closing unit is mounted either directly or indirectly to the inherent B pillar of the vehicle, and the closing unit of Zimmer et al. is capable of being located on the immovable component to cooperate with the closing assembly located on the moveable body component, since the closing unit and closing assembly would cooperate in the same manner, see Paragraph 12 of Zimmer et al.).
38.	In regards to claim 15, Zimmer et al. discloses that the moveable body component is a body closure (Paragraph 11).
39.	In regards to claim 16, Zimmer et al. discloses a component, comprising: an immovable body component (furniture piece, Paragraph 12); a moveable body component or sliding door (sliding door, Paragraphs 11 and 12) configured to move relative to the immovable body component; and a closing assembly including a locking bolt O configured to engage a latch 101 moveable relative to a guide slot 31 between a release position (Figures 1 and 2) and a closed position (Figure 3), wherein the closing assembly includes a spring 92 exerting a restoring force urging the latch in the direction of the closed position (Paragraphs 36 and 40), wherein the restoring force has no force component along a section of the guide slot corresponding to the release position of the latch (the restoring force only acts on the latch when the latch in the position in Figure 3, which corresponds to the direction of the movement of the latch to the closed position, and does not act on the latch along the release section of the guide slot shown in Figure 2 on Page 9 of the current Office Action when the latch is in the release position), wherein the closing assembly includes a closing unit (components of device 10, Figures 1-3) including the latch, guide slot, and spring, wherein the closing unit is mounted to the moveable body component (Paragraph 12), wherein the closing assembly includes a closing element (body of locking bolt) including the locking bolt, wherein the closing element is mounted to the immovable body component (Paragraph 12), wherein the guide slot is substantially L-shaped (Figures 2 and 3) and includes a closing section (see Figure 2 on Page 9 of the current Office Action) extending substantially parallel to the restoring force of the spring (the restoring force acting along the length of the spring, Figures 1-3), a release section (see Figure 2 on Page 9 of the current Office Action) extending approximately normal to the restoring force of the spring (at least a portion of the release section extending approximately normal to the restoring force), and a curved section (see Figure 2 on Page 9 of the current Office Action) connecting the closing section and the release section, wherein the latch includes two guide pins (see Figure 2 on Page 9 of the current Office Action) configured to slide within the guide slot, wherein the restoring force urges the latch to the closed position when at least one of the guide pins is in the closing section of the guide slot (Figure 3), wherein when the latch is in the release position, one of the guide pins is in the release section and the other of the guide pins is in the curved section (see Figure 2 on Page 9 of the current Office Action), wherein the guide pins are spaced apart from one another and extend parallel to one another (Figures 2 and 3), wherein the spring is a tension spring (Figures 1-3), and wherein the closing section has a straight configuration (Figure 2) and the curved section substantially follows an arc along an entirety of a length of the curved section (substantially follows an arc along an entirety of a length of the curved section shown in Figure 2 on Page 9 of the current Office Action), and the curved section is configured such that, when the other of the guide pins is in the curved section, the one of the guide pins is spaced-apart from the closing section in a direction approximately normal to a length of the closing section (Figure 2).  
Zimmer et al. fails to specify that the device is utilized on a motor vehicle.  Boehm et al. teaches the use of a similar device on a sliding door 2 of a vehicle 1 (Figures 4 and 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to utilize the device of Zimmer et al. on a sliding door of a vehicle since it would yield the predictable result of interacting and closing the sliding door of the vehicle in the same manner as the sliding door disclosed by Zimmer et al.
40.	In regards to claim 21, Zimmer et al. discloses that the at least one damping unit is connected to the latch on a side of the guide slot opposite to the spring (Figure 2).
41.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP 2008163704 A) in view of Boehm et al. (DE 102011115419 A1) as applied to claims 1-5, 9-11, 15, and 16 above, and further in view of Beckershoff et al. (DE 1131119 B).
42.	In regards to claim 12, Goto in view of Boehm et al. teaches the motor vehicle as applied to claim 1 above, with the closing assembly including a closing element 5 including the locking bolt, but fails to disclose a support arm hinged to the moveable body component.  Beckershoff et al. teaches a closing element 3 having a support arm 7 hinged to a component 4 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the locking bolt on a hinged support arm such that any play between the closing assembly and the closing unit can be accounted for.
43.	In regards to claim 13, Beckershoff et al. teaches a locking bolt 8 arranged adjacent a free end of the support arm (Figure 2).
44.	In regards to claim 14, Beckershoff et al. teaches at least one swivel (pin creating hinge between components 5 and 7, Figure 1) configured to swivel the support arm between a functional position (in which the support arm has moved when beginning to engage with a closing unit, Figure 1) projecting out from component 4 to a resting position (position in which the locking bolt is engaged with a closing unit, Figure 2).
45.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US Pub. No. 2009/0273129 A1) in view of Boehm et al. (DE 102011115419 A1) as applied to claims 1-5, 9-11, 15, 16, and 21 above, and further in view of Beckershoff et al. (DE 1131119 B).
46.	In regards to claim 12, Zimmer et al. in view of Boehm et al. teaches the motor vehicle as applied to claim 1 above, with the closing assembly including a closing element (body of the locking bolt) including the locking bolt, but fails to disclose a support arm hinged to the moveable body component.  Beckershoff et al. teaches a closing element 3 having a support arm 7 hinged to a component 4 (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the locking bolt on a hinged support arm such that any play between the closing assembly and the closing unit can be accounted for.
47.	In regards to claim 13, Beckershoff et al. teaches a locking bolt 8 arranged adjacent a free end of the support arm (Figure 2).
48.	In regards to claim 14, Beckershoff et al. teaches at least one swivel (pin creating hinge between components 5 and 7, Figure 1) configured to swivel the support arm between a functional position (in which the support arm has moved when beginning to engage with a closing unit, Figure 1) projecting out from component 4 to a resting position (position in which the locking bolt is engaged with a closing unit, Figure 2).
Response to Arguments
49.	Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
50.	In regards to applicant’s remarks concerning the amendments to claim 17 and the Goto and Zimmer et al. references, applicant is referred to the interpretations of the Goto and Zimmer et al. references applied to claim 17 in the current Office Action based on applicant’s amendments to claim 17.  Applicant argues that the curved sections of Goto and Zimmer et al. include straight portions, however, the claim language does not exclude this interpretation because the claim language does not require the entirety of the curved section to be curved, only that a length of the curved section be along an arc.  As discussed in the rejections of claims 1, 16, and 17 under 35 U.S.C. 112(b) in the current Office Action, it is unclear how the “other” of the guide pins, i.e. pin 12, is located in the curved section and is also spaced-apart from the closing section in a direction normal to a length of the closing section.  It is understood from the specification and Figure 1 that the “one” guide pin, i.e. pin 13, is the guide pin that is spaced-apart from the closing section when the “other” guide pin 12 is located in the curved section when the latch is in the release position and will be examined as such.  The one of the guide pins of Goto and Zimmer et al. are located in the corresponding release sections, which extend in a direction approximately normal to a length of the closing section, thereby locating the one of the guide pins in this orientation relative to the length of the closing section.  Therefore, the claim limitations are met.
51.	In regards to applicant’s remarks concerning the amendments to claims 1 and 16 and the Goto and Zimmer et al. references, applicant is referred to the interpretations of the Goto and Zimmer et al. references applied to claims 1 and 16 in the current Office Action based on applicant’s amendments to claims 1 and 16.  Applicant is also referred to the examiner’s remarks in Paragraph 50 above.
52.	The examiner appreciates applicant’s amendments to the claims, and therefore, the drawing objections, claim objections, and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
53.	In light of applicant’s further amendments to claims 1, 16, and 17, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
54.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 15, 2022